DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following:

16. (Currently Amended) The process of claim 1, wherein the modified aluminum conductor alloy comprises between about 0.15 and about 0.30 Cu, in weight percent.

Allowable Subject Matter
Claims 1-5,8-11,13-17, 20-21, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the important feature being “An aluminum conductor alloy having increased creep resistance, the aluminum conductor alloy comprising, in weight percent:..between about 0.021 and about 0.025 Mg” Therefore claims 1-5, 8-11, 13-17, 20-21, 27 and 28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed July 15, 2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The applicant has amended claims 1 and 13 to include “between about 0.021 and about 0.025 Mg.” The applicant argues that “the use of about 0.021 - 0.025% Mg as recited in claim 1 provides unexpected benefits that are not recognized by the cited references. Using at least 0.021% Mg provides increased creep resistance. This small Mg addition provides a significant improvement in creep resistance… the use of 0.025% Mg achieves a drastic reduction in creep strain and creep rate, while the use of greater than 0.025% Mg produces less significant additional improvements in creep resistance. Thus, the use of a small amount of Mg, e.g., about 0.021 - 0.025% Mg as recited in claim 1, produces significantly improved creep resistance, while the use of larger amounts of Mg suffers from diminishing returns with respect to creep resistance. On the other hand, significant benefits in electrical conductivity are achieved by limiting Mg as low as possible…. the use of "between about 0.021 and about 0.025 Mg," as recited in claim 1 provides drastic improvement in creep resistance, while minimizing reductions in conductivity resulting from increased Mg additions…. Accordingly, these benefits are completely unexpected in view of the cited references, and there is no rational reason or basis for one skilled in the art to have modified Sekiya to use "between about 0.021 and about 0.025 Mg," as recited in claim 1.” Therefore, the 35 USC 103 rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848